ACCEPTED
                                                                                    05-13-01700-CV
                                                                          FIFTH COURT OF APPEALS
                                                                                    DALLAS, TEXAS
                                                                              4/15/2015 11:22:55 AM
                                                                                         LISA MATZ
                                                                                             CLERK




                                                                  FILED IN
                                April 15, 2015             5th COURT OF APPEALS
                                                                DALLAS, TEXAS
                                                           4/15/2015 11:22:55 AM
                                                                  LISA MATZ
Lisa Matz                                  Via ProDoc    E-File Clerk
Clerk, Fifth Court of Appeals
600 Commerce Street, Suite 200
Dallas, Texas 75202

Re:   Case No. 05-13-01700-CV; Orca Assets, G.P., L.L.C. v. JPMorgan Chase
      Bank, N.A., et al.

Dear Ms. Matz:

      Pursuant to the Court’s instruction, please be advised that I will present
oral argument on behalf of the Appellant Orca Assets, G.P., L.L.C. on
Wednesday, April 22, 2015, at 11:00 a.m.

      Thank you for your assistance in this matter.

                                    Very truly yours,

                                    WARE, JACKSON, LEE & CHAMBERS, L.L.P.

                                    By: /S/ Timothy F. Lee
                                        Timothy F. Lee

TFL:lb

cc:   Jessica B. Pulliam                   Via ProDoc E-File
      Stephanie F. Cagniart
      Baker Botts LLP
      2001 Ross Ave., Suite 600
      Dallas, Texas 75201
Lisa Matz, Clerk
April 15, 2015
Page 2



     Deborah Hankinson                   Via ProDoc E-File
     Stephanie D. Nelson
     Hankinson LLP
     750 North St. Paul Street, Suite 1800
     Dallas, Texas 75201

     James G. Bennett                 Via ProDoc E-File
     H. Allen Pennington
     Pennington Hill, LLP
     Tindall Square – Warehouse No. 3
     509 Pecan Street, Suite 101
     Fort Worth, Texas 76102